Citation Nr: 0117364	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A Travel Board Hearing was held in March 2001, before the 
Board Member signing this document, sitting at the RO.  A 
transcript of the hearing testimony is on file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant claims in essence that he suffers from a low 
back disorder as a result of lifting heavy objects and 
sleeping on cold ground while he was in service.  He asserts 
that he experiences back pain which began while he was in 
service and which has been present since that time.

Private medical records reflect that in September 1995 W. 
Wilson, M.D., reported that the veteran had significant 
underlying degenerative disc disease and spondylolisthesis at 
L4-5, L5-S1 levels.  In a letter dated in March 1996, Dr. 
Wilson indicated that the veteran's underlying chronic back 
problems were exacerbated by a work injury in July 1995 when 
he sustained a twisting injury using a large wrench.

A VA examination in May 1999, found the veteran to 
essentially have a normal lower back, with a history of lower 
back pain.  However, it does not appear that the VA examiner 
was aware of the findings of Dr. Wilson.  Also, it does not 
appear that X-rays or any other diagnostic tests were 
obtained or reviewed.

The appellant also claims that he suffers from bilateral 
hearing loss as a result of his exposure to loud noise during 
service.  The Board notes that the April 1971 enlistment 
examination reflects the presence of a severe high frequency 
hearing loss.  The separation examination in January 1973 
revealed normal bilateral hearing.  The veteran's claim of 
entitlement to service connection for hearing loss was denied 
on the grounds that the veteran had provided no evidence to 
show that he had a hearing loss disability.  At the hearing 
in March 2001, the veteran submitted into evidence the 
results of several audiograms.  This evidence demonstrates 
that the veteran has a hearing loss disability.

In addition, the Board notes that the appellant has not been 
afforded a VA examination regarding his bilateral hearing 
loss claim.  Moreover, as the appellant has a history of a 
preexisting sensorineural hearing disorders going back to his 
1971 enlistment examination, a medical opinion would be of 
benefit for the Board to make a decision on this claim.  
Therefore, the Board finds that a longitudinal review of the 
appellant's medical records in conjunction with a VA 
examination is necessary in order to determine the issues of 
service connection.

Accordingly, the Board finds that the claim should be 
remanded for an opinion to determine the nature and etiology 
of the appellant's lower back disorder, and hearing loss 
disorder and their potential relationship to service.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The appellant is also 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his low back and 
hearing loss disabilities.  After 
securing any necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran which are not already of record.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be afforded an 
orthopedic examination in order to 
determine the nature and etiology of his 
current low back disability.  The claims 
file must be made available to the 
examiner for review and the examination 
reports should reflect that such review 
was accomplished.  The examiner should 
include a full description of the 
veteran's symptoms and clinical findings 
in the report.  All suggested studies 
should be performed, and all findings 
should be recorded in detail.  Any present 
lower back pathology should be clearly 
identified.  The examiner should offer 
opinions as to the etiology and date of 
onset of any lower back pathology, as well 
as an opinion as to whether any such 
disorder is related to any incident of the 
veteran's military service.  If the 
examiner cannot offer an opinion without 
resort to speculation, he or she should so 
note.

4.  The veteran should be afforded VA 
otologic and audiometric examinations in 
order to more accurately determine the 
nature and etiology of his current hearing 
loss.  All pertinent symptomatology and 
findings should be reported in detail.  
Following completion of the examinations, 
the examining otologist should provide an 
opinion as to whether the hearing loss 
existed prior to service.  If the examiner 
finds that the hearing disability existed 
prior to service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
increased in severity during service 
beyond natural progress.  If the examiner 
finds that the hearing loss did not exist 
prior to service, the examiner should 
offer an opinion as to whether the 
veteran's hearing loss as likely as not 
had its origin during his period of active 
military service.  The claims file must be 
made available to the examiners prior to 
the examinations.

5.  Following completion of the above 
actions, the RO must review the claims 
folder, considering the recently submitted 
evidence and undertake any additional 
development warranted.  Further the RO 
must ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

